                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA, the                       )
STATE OF TEXAS, ex rel.                             )
HICHEM CHIHI,                                       )
                                                    )       Civil Action No. 4:18-cv-00123
                      Plaintiff-Relator,            )
                                                    )
               v.                                   )       JURY TRIAL DEMANDED
                                                    )
CATHOLIC HEALTH INITIATIVES, et al.                 )
                                                    )
                      Defendants.                   )


                          STIPULATION OF DISMISSAL
                    WITHOUT PREJUDICE OF DEFENDANT APNIX

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Relator

HICHEM CHIHI and Defendant APNIX stipulate that Defendant APNIX is dismissed from this

action without prejudice. Pursuant to agreement by Relator and Defendant APNIX, the dismissal

is without prejudice to reassertion and both sides will bear their own attorney’s fees, costs, and

expenses.

       Relator’s stipulation of dismissal is based on information presented by Defendant Apnix

during a period of limited discovery between the parties.

       Prior to filing this stipulation of dismissal, Relator conferred with the State of Texas and

the United States. Both government entities confirmed in writing that they have no objection to

the dismissal of Defendant Apnix, provided that the dismissal is without prejudice.

       Respectfully submitted this 3rd day of September 2020.
/s/ Ruth Brown                           /s/ Michael E. Clark (with permission)
Michael Kanovitz                         Karen D. Smith
Ruth Brown                               Attorney-in-Charge
LOEVY & LOEVY                            Texas Bar No. 00785001
311 N. Aberdeen, 3rd Floor               Federal Bar No. 15371
Chicago, IL 60607                        Michael E. Clark
Tel: (312) 243-5900                      Texas Bar No. 04293200
Fax: (312) 243-5902                      Federal Bar No. 1785
mike@loevy.com                           BAKER, DONELSON, BEARMAN,
ruth@loevy.com                           CALDWELL & BERKOWITZ, P.C.
                                         1301 McKinney Street, Suite 3700
Mark A. Correro                          Houston, Texas 77010
CORRERO & LEISURE, P.C.                  Tel: (713) 210-7417
2909 Hillcroft Avenue, Suite 560         Fax: (713) 650-9701
Houston, TX 77057                        kasmith@bakerdonelson.com
Tel: (713) 955-3323
Fax: (832) 240-5353                      Thomas H. Barnard (admitted pro hac vice)
mark@correroleisure.com                  BAKER, DONELSON, BEARMAN,
                                         CALDWELL & BERKOWITZ, P.C.
Attorneys for Relator Hichem Chihi       100 Light Street
                                         Baltimore, Maryland 21201
                                         Tel: (410) 862-1185
                                         tbarnard@bakerdonelson.com

                                         Nicole D. Berkowitz (admitted pro hac vice)
                                         BAKER, DONELSON, BEARMAN,
                                         CALDWELL & BERKOWITZ, P.C.
                                         165 Madison Avenue, Suite 2000
                                         Memphis, Tennessee
                                         Tel: (901) 577-8166
                                         nberkowitz@bakerdonelson.com

                                         Attorneys for Defendant APNIX




                                     2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 3, 2020, a true and exact copy of the
foregoing pleading has been filed electronically. Notice of this filing will be sent by operation of
the Court’s electronic filing system to all parties indicated on the electronic filing receipt.


                                                     s/ Ruth Brown
                                                     Ruth Brown




                                                 3
